Title: To John Adams from Benjamin Rush, 11 September 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Septemr 11. 1812

I will say of the Wine which you have done me the favor to accept, What you said to me when I called to thank you for the Appointment you gave me in the Mint. “You have not more pleasure in receiving it, than I had in giving it to a faithful Old revolutionary Whig.” I hope the wine is of a good quality, and that it will assist the influence of the present times invigorating your body and Mind so as to prolong your life for many years to Come.
I concur in all the sentiments Contained in your letters of Septemr 4th: and  6th: The thoughts upon a navy I had anticipated, and written them to my son. Capt: Hull’s Success strongly points out to us that the Ocean, not Canada Should be the theatre of our War. The Chinese System, so dear to philosophers, and so repugnant to our habits, to good Sense, and the apparently to the Will of heaven, I fear will ruin our Country. I shall not wonder, nor even complain of the a Northern Confederacy if no a Change in Measures should not take place After the next election. Our state it is said will support madison and Gerry. Had the proposed taxes, and a non exportation of flour followed the declaration of war (as they honestly ought to have done) there would have been a total Change in the representation from our state Pennsylvania.
The English and tory federalists who deny that we have any Cause of War, and Who justify all the Aggressions of Great Britain, form a bond of Union to the Democrats. Did they condemn the Conduct of Britain, and Object only to the manner in which the War has been, and is likely to be Conducted, they would carry a great body of the democrats with them at the next election.
I am much Struck with Col: Smith’s letter. Time has verified his predictions. I lamen,t that such talents Should not be employed in the present alarming State of our Country. But—but, but— You can guess the rest—Did you ever hear him Speak of W—— military talents? I never heard any person Speak of them with more Contempt. He illustrated his Opinion of him by Anecdotes. Can this be an Objection to him?—I think not—Otherwise Armstrong would never have been in his present Situation.
My Son Ben is now War-bound at Smyrna. When and how he will return, we know not—Most probably by the Way of England or Halifax. He feels that he treads on Classic and Apostolic Ground. His letters give us great pleasure. He is very dear to his parents and family. His Success in business has exceeded our expectations. The property he has sent home amounts to between 8, & 10,000 dollars.
I have not broken my head unnecessarily by medling with the controversy about madness being a demoniacal disease in my work now in the press. Sir Jno: Pringle & Shakespeare thought very differently from your friend Farmer upon that Subject.
Adeiu! with love as usual. I am / Ever yours—yrs—yrs

Benjn: Rush